                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES - GENERAL

 Case No. 2:21−cv−01753−MCS−AFM                      Date      May 21, 2021
               DIAMOND RESORTS HAWAII COLLECTION DEVELOPMENT, LLC V.
 Title
              HERMAN ABEL ET AL




 Present:        The Honorable      Mark C. Scarsi , U. S. District Judge
              Stephen Montes Kerr                            Not Reported;
                  Deputy Clerk                           Court Reporter/Recorder

    Attorney(s) Present for Plaintiff(s):         Attorney(s) Present for Defendant(s):
              None Present                                    None Present


Proceedings:      (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL
                   FOR LACK OF PROSECUTION

       Plaintiff is ordered to show cause, in writing, no later than May 28, 2021, why this
 action should not be dismissed for lack of prosecution. The Court will consider the
 filing of the following on or before the above date as an appropriate response to this
 Order to Show Cause:


         Proof of service of summons and complaint

  X Answer by the defendant or an application for entry of default pursuant to Federal
    Rule of Civil Procedure 55(a)

         Application for entry of default judgment pursuant to Federal Rule of Civil
         Procedure 55(b)


       No oral argument on this matter will be heard unless otherwise ordered by the
 Court. See Fed. R. Civ. P. 78; Local Rule 7-15. The Order will stand submitted upon
 the filing of the response to the Order to Show Cause. Failure to respond to the Order to
 Show Cause will result in the dismissal of this action.

         IT IS SO ORDERED.

                                                                 Initials of Clerk: smo


Page 1 of 1                         CIVIL MINUTES−GENERAL
